Citation Nr: 1315573	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  10-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to February 1978.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran was scheduled for a Travel Board hearing to be held in April 2011, but he canceled his hearing request.  His hearing request is deemed withdrawn.

This case was previously before the Board in September 2012, at which time it was remanded for further development to include obtaining the Veteran's service personnel records and according him a VA medical examination to address the current nature and etiology of his claimed psychiatric disorder.  This was accomplished, but the Board finds that further development is still required in this case.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially seeks service connection for an acquired psychiatric disorder, which he links to having witnessed the death of a fellow service member during basic training.  

When the case was last before the Board, it was observed the Veteran was diagnosed to have depression.  It also was observed that he was only in service for approximately 3 months, and was discharged in such a short period of time as he exhibited only "marginal or on-productive performance."  This suggested behavioral problems may have been demonstrated during service, and as such, the Veteran's service personnel records were sought as may show those problems, and the Board requested the Veteran undergo an examination to ascertain, among other things, whether any current psychiatric disability had manifested itself in service, or had its onset during service.  The requested examination was accomplished, but the examiner focused on whether the Veteran had PTSD, which was thought not to be the case.  The examiner did not address whether the psychiatric diagnosis that he did render, may be considered to have had its onset in service.  This should be accomplished.  

With respect to PTSD, although the 2013 VA examiner did not find the Veteran to have PTSD, his treating VA psychologist wrote a letter in December 2012, in which he expressed the view the Veteran's diagnoses included PTSD, as due to him witnessing a killing that occurred during basic training.  Given this, further development as to verifying the claimed stressor should be undertaken and the diagnoses reconciled.  

As to the stressor, there is some confusion as to its circumstances and whether the decedent was a fellow basic trainee whose death occurred during training, or whether this was an off post/off duty event.  The Veteran should be asked to clarify his stressor and appropriate efforts at verification should be accomplished.  

Lastly, the Veteran's VA treating psychologist indicated in his 2012 letter that the Veteran's Social Security Administration records could be relevant.  These should be sought.   

Under the circumstances described above, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the Veteran's SSA disability determination and the records upon which the determination was based.  If the SSA responds in writing that no disability file is available, the negative response should be noted in the claims file.

2.  The AMC/RO should request the Veteran to provide additional details regarding his purported stressor(s), to include the name of the fellow service member who was killed during basic training and the date, time and location he was killed, if possible, as well as the circumstances in which it occurred.

3.  After obtaining additional details from the Veteran regarding his purported stressors, and/or giving him sufficient time to respond to the request, the AMC/RO should make an attempt to verify his purported stressor(s) through official channels.  

4.  The AMC/RO should make a formal determination as to whether the Veteran's purported stressor actually occurred. 

5.  Thereafter, the Veteran should be accorded a new VA medical examination to address this claim.  The claims folder should be made available to the examiner for review before the examination.

The examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any acquired psychiatric disorder found to be present was manifested in service, (including by the Veteran's behavior as reflected in his service personnel records).  If the Veteran is diagnosed to have PTSD, the examiner should indicate the stressor(s) upon which the diagnosis is based.  If PTSD is not diagnosed, the DSM-IV criteria the Veteran does not meet should be identified.  

A complete rationale for any opinion expressed must be provided.

6.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in February 2013, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


